Name: Council Regulation (EC) No 102/96 of 22 January 1996 renewing the measures laid down in Annex I to Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  agri-foodstuffs;  trade
 Date Published: nan

 25. 1 . 96 EN Official Journal of the European Communities No L 19/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 102/96 of 22 January 1996 renewing the measures laid down in Annex I to Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Austria, Finland and Sweden , Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 1416/95 of 19 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products (') opened tariff quotas for 1995 in favour of Switzerland in accordance with the conditions set out in Annex I thereto ; Whereas it was not possible to conclude an Additional Protocol before 1 January 1996 ; whereas, therefore, it is necessary to extend the measures provided for in Annex I to Regulation (EC) No 1416/95 to cover 1996, HAS ADOPTED THIS REGULATION : Article 1 The measures provided for in Annex I to Regulation (EC) No 1416/95 shall be extended to cover 1996 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1996 . For the Council The President L. DINI (') OJ No L 141 , 24. 6 . 1995, p. 1 .